Citation Nr: 0729124	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for depression.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims of service connection for hearing loss, 
depression, and bronchitis.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  In addition, the Board also 
notes that additional evidence was forwarded to the Board in 
June 2007 after the veteran's travel board hearing.  The 
veteran has also waived initial RO consideration of the new 
evidence submitted in conjunction with his claims.  38 C.F.R. 
§ 20.1304(c) (2006).  

The Board notes that in a September 2005 rating decision, the 
RO denied entitlement to service connection for hypertension 
and myocardial infarction with coronary artery disease.  In 
October 2005, the veteran submitted his notice of 
disagreement (NOD) for the claimed disabilities, and his VA 
Form 9, Appeal to the Board of Veterans' Appeals, was 
received in January 2007.  After certification to the Board, 
the veteran submitted an April 2007 statement withdrawing his 
claims of service connection for coronary artery disease and 
hypertension.  The Board finds the claims of service 
connection for hypertension and myocardial infarction with 
coronary artery disease have been withdrawn and are no longer 
on appeal.  See 38 C.F.R. § 20.204 (2006).    

The issues of entitlement to service connection for hearing 
loss, depression, and bronchitis are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for hearing loss, 
depression, and bronchitis in an August 1986 rating decision.  
The veteran did not appeal the decision.  

3.  The evidence received since the August 1986 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for hearing loss, depression, and 
bronchitis.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision that denied the claims of 
entitlement to service connection for hearing loss, 
depression, and bronchitis is final.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2006).

2.  The evidence received since the August 1986 rating 
decision, which denied the claims of entitlement to service 
connection for hearing loss, depression, and bronchitis is 
new and material, and the claims are reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision   

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(d)(3); See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (reopening after a 
Board denial).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.

At the time of the August 1986 rating decision which denied 
service connection for hearing loss, depression, and 
bronchitis, the evidence of record consisted of the veteran's 
service medical records and private treatment records from 
September 1977.  The RO determined that even though the 
veteran suffered from a "situational nervous condition" as 
well as a bout with bronchitis during service, both 
conditions were not found on the veteran's last service 
examinations.  Similarly, the RO noted the veteran's 
complaints of hearing loss during the June 1977 expiration of 
term of service (ETS) examination; however, the RO concluded 
that the medical evidence of record did not show a current 
diagnosis of a hearing loss disability.  The veteran was 
notified of the denial in an August 1986 letter, including 
his appeal rights, and he did not appeal the decision.  Thus, 
it is final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has submitted new and material evidence to reopen the 
claims for service connection for hearing loss, depression, 
and bronchitis.  The veteran has submitted additional 
statements during the course of the appeal with regards to 
his claimed conditions, as well as additional medical records 
that reflect the veteran's current disabilities.  More 
importantly, the veteran submitted February 2005 and 
September 2005 private medical statements, which suggest that 
the veteran's military service may have some bearing on his 
current disabilities.  Thus, the claims are reopened.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the 
issues of reopening the veteran's claims for service 
connection for hearing loss, depression, and bronchitis, any 
error by VA in complying with the requirements of VCAA is 
harmless.  As noted above, the underlying claims of service 
connection for hearing loss, depression, and bronchitis are 
being REMANDED to the AMC for further development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.  

New and material evidence having been submitted, the claim 
for service connection for depression is reopened.  

New and material evidence having been submitted, the claim 
for service connection for bronchitis is reopened.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for hearing loss, 
depression, and bronchitis.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

During the June 2007 hearing, the veteran testified that his 
current disabilities are attributable to his active military 
service.  The veteran testified that he was treated for 
bronchitis during service while stationed in Germany.  He 
explained that he was prescribed medication in service and 
continued to receive ongoing treatment approximately every 
six months for bronchitis after discharge from service.  The 
veteran contends that his current diagnosis of chronic 
obstructive pulmonary disorder (COPD) was caused by his 
bronchitis during service.  In regards to the veteran's 
depression, the veteran admitted during the hearing that he 
was treated with anti-depressants during service while 
stationed in Turkey and currently receives treatment by his 
primary care physician for depression.  Finally, the veteran 
asserts that his current hearing loss is due to incurring 
numerous chronic upper respiratory ear infections during 
service and enduring the constant roar of the airplanes when 
he would take "military hops" from Turkey to the United 
States.  

Service medical records indicate that the veteran was seen in 
February 1976 for complaints of depression, lack of 
concentration, weight loss, and the inability to perform on 
his job.  The veteran was prescribed anti-depressant 
medication and counseled.  An April 1976 medical statement 
indicates that the veteran was diagnosed with depression and 
recommended for reassignment to a location that included a 
mental health clinic.  It was noted that the veteran's 
depression was initially caused by marital separation, but 
"[the] [veteran] cannot distinguish between multiple sources 
aggravating his condition such as separation, application 
denial, his job, [or] administrative requirements of the Army 
. . . ."  A May 1976 follow-up treatment note states that 
after the veteran's brief hospitalization for his depression, 
the veteran's problem was treated, improved, and he had 
reached "the maximum hospital benefit for disposition."  
However, on his June 1977 report of medical history, the 
veteran indicated that he has had depression or excessive 
worry, and post service treatment records reflect continuing 
treatment for depression.  It has also been suggested that 
his depression is attributable to his active military 
service.

The veteran's service medical records also contain complaints 
of bronchitis and hearing loss.  In April 1974, the veteran 
was seen at sick call with complaints of chest congestion.  
The veteran was diagnosed with bronchitis and indicated on 
his June 1977 report of medical history as having had pain or 
pressure in chest and chronic cough.  Similarly, a May 1976 
treatment note indicates the presence of "some slight 
hearing loss," and the physician who conducted the June 1977 
ETS physical stated that the veteran exhibited a "very mild 
hearing loss."  The veteran also reported having had hearing 
loss on his June 1977 report of medical history.  Post 
service treatment records indicate complaints and treatment 
for his recurrent bronchitis and moderate to severe 
sensorineural hearing loss.  As note above, a February 2005 
and September 2005 private medical statements suggest that 
the veteran's hearing loss and recurrent bronchitis are 
related to his active military service.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Review of the evidentiary record shows that the 
veteran has not been afforded a Compensation and Pension 
examination for his disabilities.  While the Board notes that 
the September 1981 Army Reserves examination revealed no 
abnormalities, and the veteran's report of medical history 
dated January 1981 and September 1981 reflected no 
disabilities, the veteran is competent to assert that he has 
experienced symptoms relating to his hearing loss, 
depression, and bronchitis since service.  As such there 
remains some question as to whether the veteran's current 
hearing loss, depression, and bronchitis are attributable to 
his active military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, given the veteran's contentions 
regarding his hearing loss, depression, and bronchitis, and 
the medical evidence suggesting current disabilities possibly 
attributable to service, the Board finds that an examination 
is necessary prior to final appellate review.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for the 
claimed disability, as well as a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for the 
appropriate VA examinations to determine 
whether there is a causal nexus between 
his active military service and his 
hearing loss, depression, and bronchitis.  
The claims file must be made available to 
each examiner for review, and each 
examination report should reflect that 
such review has been accomplished.  All 
appropriate testing should be conducted, 
and all pertinent disabilities found to 
be present should be diagnosed.  With 
regard to each disability, the 
appropriate examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the disability 
(hearing loss, depression, and 
bronchitis) had its origin in service or 
is in any way related to the veteran's 
active service.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


